Citation Nr: 1136780	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-27 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before an Acting Veterans Law Judge in July 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in February 2011 for further development.  The Board is satisfied as to substantial compliance with its February 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining any records pertaining to the Veteran from the San Francisco VA Medical Center and affording the Veteran an examination to ascertain the nature and etiology of his hearing loss.  As such, the case is now ready for disposition. 

An August 2011 letter from the Board notified the Veteran that the Acting VLJ who conducted his April 2008 Board hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current VLJ of the Board.  Later that month, the Veteran responded that he did not wish to appear at a hearing and requested that his case be considered on the evidence of record.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to service.  





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in March 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran seeks service connection for bilateral hearing loss.  He asserts that he was stationed in Vietnam as a pile driver for the Army Corps of Engineers.  He stated that no hearing protection was provided.  In his Substantive Appeal, the Veteran reported that he assisted Army divers with the rigging of explosives and that the explosions were extremely loud, causing him to have ringing in the ears and temporary hearing loss.  He also stated that his construction platoon came under attacks by mortars and rockets.   

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Review of the evidence of record reveals that the Veteran has been diagnosed with mild-to-moderately-severe sensorineural hearing loss in the right ear and mild-to-moderate sensorineural hearing loss in the left ear.  Moreover, as recent audiograms show that his auditory threshold in the frequencies 2000, 3000, and 4000 Hz is 40 dB or greater, the Veteran  meets the audiological standards set forth in 38 C.F.R. §  3.385.  Accordingly, Shedden element (1) has been satisfied.  

With regard to Shedden element (2), in-service disease or injury, the Veteran's service personnel records show that he served on active duty from September 1965 to September 1968, to include service in the Republic of Vietnam.  His DD Form 214 indicates that his military occupational specialty was crane shovel operator, and that he also underwent rifle training.  While in Vietnam, his principal duty was engineer equipment repairman.  The Board will therefore concede that the Veteran was exposed to some acoustic trauma during service.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the September 1965 induction hearing evaluation discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

At the time of his enlistment physical examination in September 1965, a hearing test showed pure tone thresholds, in decibels (converted to ISO (ANSI) units), as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
 15
15
20
5
LEFT
25
15
15
15
10

No speech recognition ability percentages were available at the time of this test.  The examination report also found that his ears were within normal limits.  On his September 1965 Report of Medical History at enlistment, the Veteran self-reported that he never suffered from ear, nose, or throat trouble.  

At the time of his June 1968 Report of Medical Examination at separation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 -5
-5
N/A
5
LEFT
0
-5
0
N/A
10

No speech recognition ability percentages were available at the time of this test.  Again, the examination report found that his ears were within normal limits.  The Veteran self-reported that he never suffered from hearing loss or ear, nose, or throat trouble.  In short, the Veteran's service treatment records are absent any findings of complaints, treatment, or diagnosis of hearing loss.  

There is also no evidence of hearing loss until many years after service discharge.  Notably, post-service treatment records include a March 1992 private medical consultation report at which time the Veteran complained of possible decreased auditory acuity due to his civilian occupation as a heavy equipment operator.  The report noted that the Veteran was recently given new earplugs at work that made things quieter.  An audiology evaluation was not performed.  However, the record includes a December 2004 private hearing examination that clearly demonstrates hearing loss for VA purposes.  As the December 2004 report is the first evidence of hearing loss for VA purposes, which is over 35 years post-service, the presumption of service connection for hearing loss does not attach.  38 C.F.R. §§ 3.307, 3.309 (2010).  

Turning to crucial element (3) of Shedden, the Board finds that the totality of the evidence preponderates against the Veteran's claim for service connection.  Again, evidence of a diagnosis of bilateral hearing loss is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992)

The evidence also includes a September 2008 private audiological examination.  The Veteran's average pure tone threshold was 30 decibels in his right ear and 20 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  No opinion was given with regard to the etiology of his hearing loss.  Instead, the examiner only noted that the Veteran reported a positive history of noise exposure through his previous military experience, but that he also reported a positive history of additional noise exposure through his post-service military career in heavy equipment.  Similarly, in an August 2008 report, D.M. McLeod, MD, merely noted that the Veteran had an in-service and post-service history of noise exposure.

The Veteran was afforded a VA audiological examination to determine the likely nature and etiology of his bilateral hearing loss in March 2011.  The examination report documented pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
65
65
LEFT
10
10
40
55
55

The Veteran's average pure tone threshold was 47.5 decibels in his right ear and 40 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed him with mild-to-moderately-severe sensorineural hearing loss in the right ear and mild-to-moderate sensorineural hearing loss in the left ear.  

Addressing the etiology of his hearing loss, the examiner concluded that the Veteran's hearing loss was not the result of his military noise exposure.  Reference was made to the fact that the Veteran had normal hearing thresholds at both his September 1965 enlistment examination and his June 1968 separation examination, with no significant shifts in thresholds from entrance to separation.  The examiner also discussed the findings of the March 1992 evaluation wherein the Veteran's decrease in hearing was attributed to his "work" as a heavy equipment operator. It was also noted that the Veteran had only given a four year history of right ear tinnitus at that time, and that hearing loss for VA purposes was not documented until 2004.  The Veteran has offered no evidence, other than his own lay statements, to rebut the findings of the March 2011 VA examination.

Under these circumstances, the Board concludes that the VA audiologist's March 2011 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events, to include noise exposure and acoustic trauma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of bilateral hearing loss symptomatology since discharge as well as a nexus between his claimed hearing loss and in-service noise exposure/acoustic trauma.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, the Veteran is competent to report symptoms such as bilateral hearing loss (decreased hearing acuity) because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Board finds that the Veteran's reported history of hearing loss symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss in service, his service discharge examination report was absent of any complaints or findings of hearing loss.  Post-service evidence also does not reflect any complaints or treatment related to the claimed hearing loss until 1992, many years following his separation from active service in 1968.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, his recent statements of having hearing loss since service is at odds with the report he made in 1992 when he stated that the onset of his hearing loss was relative to his post-service work with heavy equipment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  His statements concerning the onset and etiology of his bilateral hearing loss are also inconsistent with probative and objective medical evidence of record which showed that his bilateral hearing loss was not a result of events in service. Therefore, continuity of hearing loss symptomatology or a causal relationship between the Veteran's claimed bilateral hearing loss and his active service has not been established, either through medical evidence or his statements. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For the foregoing reasons, the claim for service connection for bilateral hearing loss must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The appeals is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


